Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: In paragraph 001 on page 2 of the specification (Cross-Reference to Related Applications), the status of application serial no. 16/246,406 should be indicated as now U.S. Patent no. 10,983,065. Also, in paragraph 001 on page 2 of the specification, the phrase “which is a divisional application that claims the benefit of United States (US) Non-Provisional Patent Application No. 15/289,961” should be changed to -- which is a continuation application that claims the benefit of United States (US) Non-Provisional Patent Application No. 15/289,96—since application serial no. 16/246,406 is a continuation of application serial no. 15/289,961. In paragraph 002 on page 2 of the specification, the status of application serial no. 14/419,939 should be indicated as now U.S. Patent no. 9,311,520.  In paragraph 0034 of the specification, the status of application serial no. 14/419,939 should be indicated as now U.S. Patent no. 9,311,520.  
Appropriate correction is required.
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
On lines 1-2 and line 8 of claim 1, the phrase “a hostile environment” is indefinite since it is not clear what constitutes such a hostile environment.  An environment that may be hostile to the detection of one type of analyte in a fluid sample may not be hostile to the detection of another different type of analyte in a fluid sample.  Therefore, it is not clear what type of environment the reagent in the at least one contamination detection medium changes color in response to. On lines 6 and 8 of claim 1, the phrase “the presence” lacks antecedent basis. On lines 6-7 of claim 1, the phrase “the biological sample” lacks antecedent basis since the diagnostic instrument has not been positively recited in conjunction with any biological sample. On line 17 of claim 1, the phrase “dominant camera-captured color of the reference sample” should be changed to –dominant camera-captured color of the at least one reference sample—so as to use the same terminology as recited earlier in the claim. On lines 18-19 of claim 1, the phrase “a predetermined contamination detection medium color” is indefinite since it is not clear what this color represents. Does the color of the predetermined contamination detection medium represent a color that the reagent on the at least one contamination detection medium turns when the diagnostic instrument has been exposed to a certain hostile environment, or does the color of the predetermined contamination detection medium represent a color of the reagent on the at least one contamination detection medium before being exposed to a certain hostile environment? One of ordinary skill in the art would have to know this information in order to interpret what the “exposure detecting result” means. The “exposure detecting result” on lines 19-20 of claim 1 is indefinite since it is not clear what this result means or represents. Does the exposure detecting result mean that the diagnostic instrument has or has not been exposed to a hostile environment? 
Claim 2 is indefinite since it recites generating an alert that the diagnostic instrument has been exposed to a hostile environment and is compromised in response to the exposure detecting result, which means that the exposure detecting result is indicative of the diagnostic instrument being exposed to a hostile environment. However, it is unclear what the exposure detecting result means since claims 1 and 2 do not define it.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action since none of the prior art of record teaches or fairly suggests a method for determining exposure of a diagnostic instrument to a hostile environment such as humidity/moisture, dirt, oil, dust or grime comprising the steps of capturing a digital image of a portion of a diagnostic instrument which contains at least one color reference including a plurality of reference samples of different colors, at least one test medium having a reagent that changes color in a presence of a particular analyte in a biological sample, and at least one contamination detection medium having a reagent that changes color when exposed to a certain hostile environment, identifying at least one reference sample of the plurality of reference samples, determining a dominant camera-captured color of the at least one reference sample and a dominant camera-captured color of the at least one contamination detection medium, color correcting the dominant camera-captured color of the at least one contamination medium with a correction factor derived at least in part from the dominant camera-captured color of the at least one reference sample in order to determine a first corrected contamination detection medium color, comparing the first corrected contamination detection medium color to a predetermined contamination detection medium color that represents a color of the at least one contamination detection medium when it has been exposed to a certain hostile environment, and producing an exposure detecting result which indicates that the diagnostic instrument has been exposed to a certain hostile environment when the first corrected contamination detection medium color matches the predetermined contamination detection medium color.
Claims 2-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims for the same reasons as set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please make note of: Burg et al (US 11,131,633, US 10,267,743, US 9,285,323 and US 9,607,380) which all teach of a methods and systems for quantifying color changes of chemical test pads induced by specific concentrations of analytes under different lighting conditions. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        September 1, 2022